Citation Nr: 1302689	
Decision Date: 01/24/13    Archive Date: 01/31/13

DOCKET NO.  07-11 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability. 

2.  Entitlement to service connection for a heart disability. 

3.  Entitlement to service connection for hypertension. 

4. Entitlement to service connection for diabetes mellitus type II. 

5.  Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. J. N. Driever


INTRODUCTION

The Veteran had active service from November 1990 to August 1991. 

This claim comes before the Board of Veterans' Appeals (Board) on appeal of a September 2006 rating decision of a Department of Veteran's Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

The Board remanded these claims to the RO for additional action in April 2010.  For the reasons explained below, the Board again REMANDS these claims to the RO via the Appeals Management Center (AMC) in Washington, D.C. 


REMAND

In March 2012, the Veteran submitted a letter to AMC, which listed six physicians from whom he received treatment for the disabilities at issue in this appeal.  The records from three of the doctors (Cruz, Montalvo-Figueroa, and Ocasio) are of record.  Additionally, the Veteran acknowledged that the records from Dr. Garcia were no longer available.  

The Veteran indicated that records from Dr. Nadal Colon were enclosed, but the records do not appear to be in either the physical claims file or the virtual file.  It is noted that several letters have also be sent to Dr. Nadal Colon from the RO seeking the records, but no response is of record.  Additionally, the Veteran reported receiving treatment from a Dr. Julio Rodriguez, but it does not appear that those records have been sought. 

In addition, in the March 2012 letter, the Veteran reported noted that he continued to receive medical treatment at the Ponce VA Medical Center, and requested VA to obtain these records in support of his appeal.  

Finally, the Veteran asserts that, in addition to serving on active duty from November 1990 to August 1991, he also served on active duty from October 1976 to February 1977.  There is no document of record verifying the latter period of service (service examination reports show that the Veteran also served in the National Guard, but not in the 1970s) and while this case was previously in remand status, AMC unsuccessfully attempted to obtain the Veteran's service treatment records from that period of service.  Given that the case is being remanded for other purposes, it would be helpful to verify whether the Veteran actually served during the time period alleged and, if so, whether his service constituted active duty or active duty for training in the National Guard.  

This case is REMANDED for the following action:

1.  Verify the Veteran's alleged service from October 1976 to February 1977 and indicate whether that period of service constitutes active duty or active duty for training.

2.  Inform the Veteran that the private treatment records from Dr. Nadal and Dr. Rodriguez, to which he referred in his March 2012 letter, were not enclosed with the letter.  Afford him an opportunity to resubmit them in support of his appeal.  

3.  Obtain and associate with the claims file all pertinent outstanding records of the Veteran's treatment at Ponce VA Medical Center.  

4.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The Board intimates no opinion as to the ultimate disposition in this case, but advises the Veteran that he has the right to submit additional evidence and argument on the remanded claims.  Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).  

These claims must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).

_________________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


